



COURT OF APPEAL FOR ONTARIO

CITATION: Beazley v. Canada (Attorney
    General), 2020 ONCA 582

DATE: 20200916

DOCKET: M51475 (M51252)

Gillese, Lauwers and Benotto
    JJ.A.

BETWEEN

Cary Beazley

Plaintiff (Moving Party)

and

Attorney General of Canada and

Her
    Majesty the Queen in Right of Ontario

Defendants (Responding Parties)

Cary Beazley, acting in person

Marshall Jeske, for the responding
    party Attorney General of Canada

Roopa Mann, for the responding party Her
    Majesty the Queen in Right of Ontario

Heard: September 10, 2020, by video conference

REASONS
    FOR DECISION


[1]

In this motion (the Motion), Cary Beazley asks
    that we set aside the decision of a single judge of this court which dismissed Mr.
    Beazleys motion for an extension of time to file a Notice of Appeal. For the
    reasons that follow, the Motion is dismissed.

Background in Brief

[2]

In January 2017, Mr. Beazley was diagnosed with
    Lyme disease.  He started an action in the Superior Court of Justice in December
    2017 against over 30 physicians, the Queensway Carleton Hospital, and the
    federal and Ontario Crowns. He pleaded a number of causes of action against the
    Crowns, including negligence, negligent misrepresentation, breach of contract,
    breach of s. 7 of the
Charter
,
and violations of several
    provisions of the
Criminal Code
.
He sought damages and
    equitable relief in the nature of injunctions and specific performance against
    various public health bodies (the 2017 action).

[3]

In early 2019, all the defendants brought
    motions to strike the 2017 action. On October 4, 2019, Gomery J. struck the 2017
    action as against Ontario and Canada, without leave to amend (the Decision). Justice
    Gomery held that the claims against Ontario and Canada were bound to fail and
    that there were no allegations of material fact that could, if true, support
    any cause of action against Ontario or Canada. Further, Gomery J. determined that
    granting leave to amend the Statement of Claim as against Ontario or Canada
    would serve no purpose.

[4]

The deadline to appeal the Decision passed on
    November 4, 2019.

[5]

Mr. Beazley commenced a second action in
    December 2018 against Ontario and Canada (the 2018 action).

[6]

Ontario and Canada asked the court to dismiss
    the 2018 action pursuant to rule 2.1 of the
Rules of Civil Procedure
,
    R.R.O, 1990, Reg. 194. On December 19, 2019, Gomery J. granted the request and
    dismissed the 2018 action, having concluded that the statement of claim in the
    2018 action was substantially identical to that in the 2107 action. Mr.
    Beazleys appeal of the rule 2.1 dismissal remains ongoing as a separate
    proceeding in the court.

[7]

On January 15, 2020, Mr. Beazley brought a motion
    to extend the time to file a Notice of Appeal in respect of the Decision.

[8]

By reasons dated February 14, 2020, MacPherson
    J.A. (the Motion Judge) dismissed the motion (the Decision Below).

[9]

In the Motion now before the Court, Mr. Beazley
    moves to set aside the Decision Below and asks again that he be given an
    extension of time within which to file a Notice of Appeal of the Decision.

Analysis

[10]

The decision of a single judge of the Court of
    Appeal to deny an extension of time to file a Notice of Appeal is a
    discretionary matter.  Accordingly, it is given considerable deference on a
    review by a panel of the Court.

[11]

The Motion Judge set out and applied the
    well-settled legal test on a motion to extend time to appeal and found that Mr.
    Beazley had not met it. He found no evidence that Mr. Beazley had formed an
    intention to appeal within the statutory time limit and noted that Mr. Beazley had
    offered no explanation for the six-week delay in attempting to commence an
    appeal. While the Motion Judge acknowledged that the delay had not caused the
    Crowns to suffer any specific prejudice, he found that there was no merit to
    the proposed appeal.

[12]

In the video hearing of oral argument on this
    Motion, Mr. Beazley told the Court that his delay in attempting to commence an
    appeal arose from the fact that he is self-represented and found it difficult
    to comply with the requisite legal requirements, and that he was also hampered because
    he is still ill.

[13]

For the purposes of this Motion, we accept Mr.
    Beazleys explanation for his delay in this matter. Nonetheless, we would not
    interfere with the Decision Below.

[14]

The Motion Judge articulated and applied the
    correct legal principles and made findings that were fully available on the
    record before him. Importantly, like Gomery J., he found that there was no
    merit to the proposed appeal. Accordingly, there is no basis on which to
    disturb the Decision Below.

DISPOSITION

[15]

The Motion is dismissed. Costs of the Motion are
    ordered in favour of Ontario and Canada in the respective amounts of $250 and
    $100, all inclusive.

E.E. Gillese
    J.A.

P. Lauwers
    J.A.

M.L. Benotto
    J.A.


